DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 as being anticipated by Nicholson (2017/0018232).
Regarding claim 1, Nicholson discloses computer-implemented method comprising: 
displaying a frame (503-1, fig. 5) at a display device during a frame period (503, fig. 5), the display device having a plurality of individually-controllable illumination regions (see 103 in fig. 5 and para. 40); 
determining a brightness representation for each region of a plurality of regions of the frame, each region of the frame corresponding to an illumination region of the display device (fig. 5-6 and para. 3, 53, 77-78); and 
setting, for each illumination region, an illumination configuration to be applied by the display device for the illumination region during at least one of the frame period and a subsequent frame period based on the brightness representation for the corresponding region of the frame, wherein the illumination configuration controls at least one of an illumination level, a duration, and a position of an illumination strobe to 
Regarding claim 2, Nicholson discloses wherein setting the illumination configuration to be applied by the display device for the illumination region comprises: determining a general illumination configuration for the frame; and modifying the general illumination configuration based on the brightness representation to determine the illumination configuration to be applied by the display device for the illumination region (para. 77-78 and fig. 4).  
Regarding claim 3, Nicholson discloses, wherein modifying the general illumination configuration includes identifying one or more modifications to be made to one or more of the illumination level, the duration, or the position of the illumination strobe or an illumination level of an illumination fill of the general illumination configuration based on the brightness representation (para. 77-78 and fig. 4).  
Regarding claim 4, Nicholson discloses wherein identifying the one or more modifications comprises at least one of:  - 62 -Attorney Docket Number: 1458-190003 [3] 
identifying the one or more modifications from an entry of a look-up table indexed based on the brightness representation (para. 94); 
identifying the one or more modifications from a software function using the brightness representation (para. 107); and 
identifying the one or more modifications from a learned model generated by a machine learning algorithm (para. 71).  
Regarding claim 5, Nicholson discloses wherein modifying the general illumination configuration includes: 

responsive to the brightness representation indicating the region of the frame has a higher average brightness (403, fig. 4 and para. 68, 71), modifying the general illumination configuration to decrease at least one of the illumination level or the duration of the illumination strobe and to increase an illumination level of an illumination fill (405, fig. 4 and fig. 2).  
Regarding claim 6, Nicholson discloses wherein setting the illumination configuration to be applied by the display device for the illumination region comprises: generating an illumination configuration specific to the illumination region based on the brightness representation, the illumination configuration including at least one of the illumination level or duration for the illumination strobe and an illumination level for at least one illumination fill (see fig. 2, fig. 5 and para. 77-78).  
Claim 7 is rejected for the same reasons as claim 4.  
Regarding claim 8, Nicholson discloses wherein generating the illumination configuration specific to the illumination region comprises: 
responsive to the brightness representation indicating the region of the frame has a lower average brightness (404, fig. 4 and para. 68, 71), generating the illumination configuration to have the illumination strobe with a first illumination level and a first 
responsive to the brightness representation indicating the region of the frame has a higher average brightness (403, fig. 4 and para. 68, 71), generating the illumination configuration to have an illumination strobe with at least one of a third illumination level and a second duration and an illumination fill with a fourth illumination level (405, fig. 4 and fig. 2), wherein at least one of: the first illumination level is greater than the third illumination level, the fourth illumination level is greater than the second illumination level, or the second duration is less than the first duration (405, fig. 4 and fig. 2).  
Regarding claim 9, Nicholson discloses wherein determining a brightness representation for each region of a plurality of regions of the frame comprises: determining a histogram of pixel values for the region (see fig. 2, fig. 5); and determining the brightness representation for the region from the histogram (para. 55, 78-79).  
Regarding claim 10, Nicholson discloses wherein determining a brightness representation for each region of a plurality of regions of the frame comprises: determining the brightness representation for the region based on an average pixel value of the region (para. 49, 55).
Claims 11-20 are rejected for the same reasons as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628